Citation Nr: 1746746	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  05-06 360A	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for left iliopsoas muscle strain (hip disability), currently rated 10 percent disabling.

2.  Entitlement to an increased evaluation for residuals of an injury to the third right knuckle, currently rated 10 percent disabling.

3.  Entitlement to an increased evaluation for residuals of a pelvic muscle strain, left pelvic disability, currently rated noncompensable prior to August 13, 2015, and rated 10 percent disabling from August 13, 2015.

4.  Entitlement to an increased evaluation for hypertension, currently rated 10 percent disabling.

5.  Entitlement to an increased evaluation for high frequency hearing loss, left, currently rated noncompensable.



REPRESENTATION

Appellant represented by:	Kenneth L. Lavan, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from August 1985 to May 1987.  He also served with the United States Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO).  

The Veteran testified before multiple Veterans Law Judges at Board videoconference hearings in March 2008 and September 2013, as well as at a Decision Review Officer hearing in January 2007.  Transcripts from these hearings are of record.  

The Board remanded the claims for additional development in January 2009 and February 2015.

In addition to the above disabilities, the February 2015 Board determination also remanded the issues of entitlement to service connection for a back disability, sleep apnea, pes planus, and tinnitus.  Subsequently, in an October 2015 rating decision the RO granted entitlement to service connection for the above disabilities.  The foregoing represented a complete grant of the above appeals and they will not be addressed further herein.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from August 1985 to May 1987.

2.  On August 28, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


